DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses a phrase which can be implied.  For instance, line 1 recites “Embodiments of the present disclosure provide … “.  Correction is required.  See MPEP § 608.01(b).

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:   The invention as claimed is not disclosed nor rendered obvious in view of any prior art.  As to independent claims 1, 9, and 16 all prior art fail to teach or suggest, alone or in combination, the recited computer-implemented method, apparatus, and non-transitory computer storage medium which comprises generating, via one or more processors, an agent feature data object for the agent profile representing an agent based at least in part on a plurality of communication data objects representing a plurality of communications associated with the agent profile; processing, via the one or more processors, the agent feature data object using an agent group identifier machine learning model to generate an agent group data object for the agent profile; identifying a top agent performer data object based at least in part on the agent group data object generated for the agent profile; generating an agent assessment data object for the agent profile, wherein the agent assessment data object represents a performance evaluation for the agent represented by the agent profile in relation to one or more of the plurality of communications; processing, via the one or more processors, the agent assessment data object and the top agent performer data object using a comparison machine learning model to generate one or more inferred performance gap data objects; generating the one or more performance metric recommendations based at least in part on the one or more inferred performance gap data objects; and performing one or more performance-related actions based at least in part on the one or more performance metric recommendations.  No prior art was found that discloses or teaches the limitations of claims 1, 9, and 16.
Claims 2-8, 10-15, and 17-21 are dependent upon claims 1, 9, and 16, respectively, therefore, claims 2-8, 10-15, and 17-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Conway et al. (US Patent Application, Pub. No.: US 2014/0270133 A1) teach real-time predictive routing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652